Citation Nr: 1003677	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision in which 
the RO denied the Veteran's claims for depression and 
pregnancy.  The Veteran perfected an appeal to the denial of 
the claim.  

In a July 2009 statement from the Veteran, the Veteran 
withdrew her appeal of a claim for service connection for 
pregnancy.  The Board finds that this statement qualifies as 
a valid withdrawal of the issue of entitlement to service 
connection for pregnancy.  See 38 C.F.R. § 20.204.  
Accordingly, this claim will be dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim for 
service connection for an acquired psychiatric disorder, to 
include depression and PTSD.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Veteran has filed a claim for PTSD alleging that she was 
raped.  She stated that she was raped by a Captain while 
serving on active duty and that as a result of the rape; she 
became pregnant and was ultimately discharged for being 
pregnant.  The Veteran has stated that as a result of being 
raped, becoming pregnant, and being discharged from the 
military, she has developed PTSD.  

According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD after the fact does not suffice to verify the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Also, VA may not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or to advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(4) (2009).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The Veteran, in her July 2009 testimony, alleged that she was 
raped while serving on active duty.  VA has not provided 
adequate notice to the Veteran.  Thus, on remand, the 
corrective notice letter sent to the Veteran must advise her 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of her stressor and that she may 
furnish this type of evidence or advise VA of potential 
sources of such evidence, in accordance with 38 C.F.R.  
§ 3.304(f)(4) (2009).

Furthermore, VA must assist the Veteran in obtaining any 
alternative evidence necessary to substantiate her claim.  
This includes assisting the Veteran in obtaining evidence 
from alternative sources identified by the Veteran, as well 
as attempting to obtain any unit or personnel records that 
might verify the Veteran's claimed in-service stressor, if 
the Veteran provides sufficient information for the RO to be 
able to do so.

The Veteran has testified that she gave birth at the Ft. 
McClellan hospital; however, the Veteran's service treatment 
records could not be obtained from the National Personnel 
Records Center because they were apparently destroyed in a 
fire at that facility.  Where the claimant's service medical 
records have been destroyed or lost, VA is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  These alternative forms of evidence may also include 
statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians at which or by whom a veteran may have been 
treated, especially soon after service discharge; letters 
written during service; photographs taken during service; 
pharmacy prescription records; and insurance examinations.  
See M 21-1 MR, III.iii.2.E.27.

VA has not provided such notice to the Veteran.  Thus, this 
case must be remanded for a corrective notice letter 
informing the Veteran that her service treatment records have 
been destroyed or lost, and advising her to obtain such 
alternative forms of evidence as those listed above.  

The claims file does not contain the Veteran's personnel 
records.  It is unclear from the claims file whether the 
Veteran's personnel records were destroyed in the fire as 
well.  Thus, on remand, the RO should request the Veteran's 
entire personnel record.  

In addition, a July 2005 statement from a private treatment 
provider stated that the Veteran had sought treatment in the 
1960's and 1970's for depression that was brought on from 
being discharged from the military due to getting pregnant 
while in service.  The statement went on to say that the 
Veteran has had continued chronic depression and anxiety.  
However, the claims file does not contain any treatment notes 
from this private treatment provider, and as such, the RO 
should attempt to obtain any records or notes available.  

Finally, the Veteran should be afforded a VA examination.  VA 
treatment records show that the Veteran has been diagnosed 
with probable PTSD.  An October 2001 private treatment record 
shows that the Veteran was diagnosed with depression.  In 
addition, the July 2005 statement from the private treatment 
provider indicated that the Veteran's psychiatric condition 
may be related her military service.  As the record contains 
evidence that the Veteran's psychiatric condition might be 
related to the Veteran's military service, remand for a VA 
medical examination and nexus opinion is warranted.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's psychiatric condition, which 
are not currently associated with the 
Veteran's claims file should be 
requested.  Specifically, records from 
Dr. S.A. Vickery should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b): (1) advising 
her to obtain other forms of evidence, 
such as: lay testimony; statements from 
service medical personnel; "buddy" 
certificates or affidavits; employment 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians at which or by whom a Veteran 
may have been treated, especially soon 
after service discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations; (2) advising 
her that evidence from sources other than 
his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of her personal 
assault stressor, and that she may 
furnish this type of evidence or advise 
VA of potential sources of such evidence; 
and (3) advising the Veteran that 
examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy; a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

3.  Assist the Veteran in obtaining any 
alternative evidence necessary to 
substantiate her claim.  This includes 
assisting the Veteran in obtaining 
evidence from alternative sources 
identified by the Veteran, as well as 
attempting to obtain any unit records 
that might verify the Veteran's claimed 
in-service stressor, if the Veteran 
provides sufficient information for the 
RO to be able to do so.

4.  Request the Veteran's personnel 
records.  If the RO is unable to obtain a 
copy it should be clearly noted in the 
claims file.

5.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and etiology of any 
current psychiatric disability, to 
include depression and PTSD.  The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  Based on 
examination findings and a review of the 
claims file, the examiner should 
specifically express an opinion as to the 
following:

(1) Does the Veteran have a current 
psychiatric disorder, to include 
depression?

(2) If a current psychiatric disorder, to 
include depression, did not pre-exist the 
Veteran's period of service, is it is at 
least as likely as not (is there is a 50 
percent chance or more) that any such 
disorder was incurred during the 
Veteran's period of service, or is 
otherwise etiologically related to the 
Veteran's period of service in any way?

Additionally, the RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.  If the examiner 
diagnoses the Veteran as having PTSD, 
then the examiner should indicate the 
verified stressor(s) underlying that 
diagnosis.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
the following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the Veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
Veteran's verified in-service 
stressor(s).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

6.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
remains denied, issue the Veteran and her 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


